Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 03/29/2021. Claims 1 and 6-19 are currently pending with claims 2-5 cancelled.

Allowable Subject Matter
Claims 1 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “wherein said projector is mounted to said end effector such that said projector moves with said end effector when said end effector is moved along said staple firing path”.
Claim 8 recites “a projector configured to project an image of said end effector onto the tissue” and “wherein said staple pattern depicts the extent of said staples in said staple pattern”.
Claim 18 recites “means for projecting an image onto the tissue indicating said staple path and the extent of said staples in said staple pattern, wherein said means is mounted to said surgical stapler”
Claim 19 recites “means for laterally projecting an image onto the tissue indicating said incision path and the relative deployment extent of said staples in said staple pattern to said incision path, wherein said means is mounted to said surgical staple”.

Since the prior art (e.g. Kostrzewski and Hansen) teaches projector that lack said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
While various features of the claimed subject matter are found individually in the prior art (e.g. Kostrzewski, Hansen, Haider and Bonutti), a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  
Claims 6-7 and 15-17 are allowed due to dependency on claim 1.
Claims 9-14 are allowed due to dependency on claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        05/05/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731